OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
On this record, it cannot be said that petitioner has established a legal infirmity in the denial of the change of zoning. Nor can we conclude that the refusal to grant the change is confiscatory, especially since the property is the subject of nonconforming uses which were not alleged or shown to be without economic value.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.